People v Woodley (2017 NY Slip Op 02142)





People v Woodley


2017 NY Slip Op 02142


Decided on March 23, 2017


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 23, 2017

Tom, J.P., Friedman, Mazzarelli, Kapnick, Kahn, JJ.


3480 5667/12

[*1]The People of the State of New York, Respondent,
vDavon Woodley, Defendant-Appellant.


Richard M. Greenberg, Office of the Appellate Defender, New York (Anastasia Heeger of counsel), and Paul, Weiss, Rifkind, Wharton & Garrison, LLP, New York (Richard Tarlowe of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Kelly L. Smith of counsel), for respondent.

Judgment, Supreme Court, New York County (Daniel P. Conviser, J.), rendered September 17, 2013, as amended September 30 and October 3, 2013, convicting defendant, after a jury trial, of attempted assault in the first degree and assault in the second degree, and sentencing him to an aggregate term of four years, unanimously affirmed.
The verdict was not against the weight of the evidence (see People v Danielson, 9 NY3d 342, 348-349 [2007]). There is no basis for disturbing the jury's credibility determinations. The evidence established that defendant slammed the victim's head into a wall, and also fractured the victim's pelvis by stomping on it, and thereby evinced an intent to inflict serious physical injury.
Defendant's challenges to the prosecutor's summation are entirely unpreserved, and we decline to review them in the interest of justice. As an alternative holding, we find no basis for reversal. The remarks at issue generally constituted permissible responses to defense counsel's summation, and to the extent there were improprieties, they did not deprive defendant of a fair trial (see People v Overlee, 236 AD2d 133 [1st Dept 1997], lv denied 91 NY2d 976 [1992]; People v D'Alessandro, 184 AD2d 114, 118-119 [1st Dept 1992], lv denied 81 NY2d 884 [1993]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MARCH 23, 2017
CLERK